Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a Port Authority police officer, was injured when she slipped and fell on a stairway leading to the locker room *906where she was going to change into her uniform. The accident occurred approximately 20 minutes before her tour of duty was to begin and about five minutes before she was supposed to be ready for roll call. In denying petitioner’s application for accidental disability retirement benefits, respondent concluded that the incident did not constitute an accident sustained in the performance of petitioner’s duties as a police officer because the accident did not occur during petitioner’s paid service for the day. Since substantial evidence supports the determination that petitioner’s accident occurred prior to her shift and not in the course of her duties, the determination must be confirmed (see, Matter of Cantello v Regan, 154 AD2d 867).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.